t c memo united_states tax_court daniel v presnick petitioner v commissioner of internal revenue respondent docket no filed date daniel v presnick pro_se robert e marum for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes and additions to tax for the years indicated year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure after concessions by the parties the issues remaining for decision are whether petitioner had unreported nonemployee compensation in amounts determined by respondent whether petitioner is liable for the sec_6651 additions to tax whether petitioner is liable for the sec_6654 additions to tax no stipulations of fact were filed in this case petitioner resided in orange connecticut on the date the petition was filed in this case petitioner is a former member of the connecticut state bar having been disbarred in he worked as a property manager for florida realty and reconstruction inc florida realty during the taxable years in issue he was responsible for managing one rental property located in guilford connecticut which he described as a giant house florida realty is respondent concedes that petitioner's nonemployee compensation_for taxable_year is only dollar_figure approximately half of the amount determined in the statutory_notice_of_deficiency petitioner concedes that he received and failed to report interest_income and dividend income in the amounts determined by respondent operated by petitioner's brother who lives in florida and did not appear at trial petitioner did not file a return for any of the taxable years in issue on date petitioner was served with a notice setting his case for trial on date attached to the notice of trial was the court's standing_pretrial_order which states in part ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party's failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown petitioner did not exchange any of his documents at least days before the first day of the trial session petitioner appeared for trial with a box of unorganized documents which he had first shared with respondent the morning of the trial the first issue for decision is whether petitioner had unreported nonemployee compensation in the amounts determined by respondent respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_61 defines gross_income to mean all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items sec_61 petitioner contends that the amounts he received from florida realty are not includable in his gross_income because such amounts were reimbursements for amounts that he paid to maintain the guilford rental property alternatively he argues that if such amounts are includable in income he should be entitled to business_expense deductions for the amounts that he advanced on behalf of florida realty petitioner further claims that he is entitled to business_expense deductions for certain amounts he paid to wind up his law practice subsequent to his disbarment petitioner has failed to meet his burden_of_proof rule a he did not comply with the requirements of the standing_pretrial_order he has not shown good cause for his failure to exchange his documents with respondent as required by the pretrial order and the court did not receive them in evidence his testimony was disjointed contradictory and at times incomprehensible petitioner did not call any witnesses and relies solely upon his own testimony in support of his position it is well established that in the absence of corroborating evidence we are not required to accept the self-serving and unverified testimony of taxpayers 99_tc_202 87_tc_74 based on the limited record in this case we find that petitioner has not proved that he did not receive nonemployee compensation in the amounts determined by respondent apart from the amount conceded by respondent for further he has not proved that he is entitled to any deductions for advances on behalf of florida realty or windup expenses for his law practice or the amounts thereof respondent's determinations on this issue are therefore sustained the second issue for decision is whether petitioner is liable for the sec_6651 additions to tax for and sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to a reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time united_states v boyle supra pincite the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner stated that he did not feel that he should be called upon to pay a penalty because as far as he was concerned his income was zero aside from his interest and dividends petitioner's belief that he did not owe any_tax does not constitute reasonable_cause under sec_6651 especially considering the fact that petitioner is a former attorney krieger v commissioner tcmemo_1993_347 affd without published opinion 64_f3d_657 4th cir we find that petitioner has failed to show that his failure to timely file his returns was not due to willful neglect or that such failure was due to reasonable_cause therefore we hold that petitioner is liable for the sec_6651 additions to tax the third issue for decision is whether petitioner is liable for the sec_6654 additions to tax for failure to make estimated income_tax payments for and unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of this addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute sec_6654 niedringhaus v commissioner supra pincite 75_tc_1 petitioner bears the burden of proving his entitlement to any exception 78_tc_304 respondent's determination takes into account a small amount of withholding for petitioner did not make any estimated_tax payments for or nor has he shown that any of the statutory exceptions are applicable in this case we therefore sustain respondent's determination on this issue to reflect the foregoing decision will be entered under rule
